UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2022


NIGIST ASSEFA; EMANUEL TESFAYE,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 8, 2010                   Decided:   June 1, 2010


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dev A. Kayal, Silver Spring, Maryland; Joseph C. Hohenstein,
ORLOW, KAPLAN & HOHENSTEIN, LLP, Philadelphia, Pennsylvania, for
Petitioners.   Tony West, Assistant Attorney General, John S.
Hogan, Senior Litigation Counsel, Edward E. Wiggers, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nigist Assefa and her son, Emanuel Tesfaye, natives

and citizens of Ethiopia, petition for review of an order of the

Board of Immigration Appeals (“Board”) denying their motion to

reopen.       We deny the petition for review.

               The denial of a motion to reopen is reviewed for abuse

of discretion.         The Board’s legal conclusions are reviewed de

novo.     INS v. Doherty, 502 U.S. 314, 323-24 (1992); Zheng v.

Holder, 562 F.3d 647, 651 (4th Cir. 2009); Barry v. Gonzales,

445    F.3d    741,   744   (4th     Cir.     2006).      We    find   no    abuse    of

discretion       or   any   errors      of    law    in   the     Board’s   decision.

Accordingly, we deny the petition for review.                      We dispense with

oral    argument      because     the    facts      and   legal    contentions       are

adequately      presented    in    the       materials    before     the    court    and

argument would not aid the decisional process.

                                                                     PETITION DENIED




                                             2